DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-13 in the reply filed on 8/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-13 are rejected under 35 U.S.C. 102a1 as being anticipated by “Breakthrough in Real-time Sheet Strength Management” by Laitinen et al (hereby Laitinen) already of record. 
Regarding claim 9,  Laitinen teaches an apparatus (Metso’s Pulp Analyzer, page 34 right column) for monitoring and controlling refining of fibrous pulp comprising: a sample handling unit arranged to take samples of the fibrous pulp (fiber samples are taken at up to 20 points (right column page 35); an imaging module in sample receiving relation to the sample handling unit wherein the imaging unit is configured to capture at least one image of the pulp sample (Metso pulp analyzer with high definition image analyzer, right column page 35); a fiber analysis module in pulp sample image receiving relation to the imaging module (Kajaani MAP and Metso MAP right column page 35), the fiber analysis module comprising a fiber detector and a fiber classifier arranged to classify and to count a number of non-fibrillated fibers and a number of fibrillated fibers in the at least one image (described in the Measurements Validated section of page 35 and shown in figures 1 and 3); a fibrillation related parameter generator in receiving relation to the count numbers of the fiber analysis module and arranged to generate a control parameter based on a ratio between the number of fibrillated fibers (degree of fibrillation, page 35 and figure 1 and then manipulating the controls using the online measurement  see figure 2), and the number of non-fibrillated fibers; and at least one of a mechanical refining controller and a chemical treatment controller configured for causing fiber modification based on the control parameter (see figure 2).  Laitinen explicitly states that the online measurements can take a measurement cycle of 3-6 minutes (page 35) and are used to manipulate the process commands based on the measurements to arrive at the desired end result in real time measurements and modifications.
Regarding claims 10-13, Laitinen teaches that the online measurements are calculated based on the images taken of the fibrillated vs non fibrillated fibers (see figures 1 and 3), and that the process controls are actively controlled by these measurements and calculations (see figure 2) on the basis of the freeness fiber length and other measurable parameters as compared to expected values (see pages 35 and 36).
Claim(s) 9-13 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2013186034A Igarashi et al (translation already of record).
Regarding claims 9-13, Igarashi teaches an apparatus for taking a image of a pulp fiber line sample, comparing it for treated fibers to untreated fibers, making a value based on these calculation then using that value to control the energy utilized in the refining process to produce fiber of the desired physical characteristics [0010 and 0015-0016].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748